SIMON, Judge.
Arleatha Goodwin, appellant, appeals a judgment in favor of Michael Blair, respondent, in an automobile collision case. Appellant contends that the trial court erred in finding that the appellant failed to prove that respondent was driving the automobile that struck appellant because respondent admitted this fact when he failed to respond to appellant’s request for admissions. Appeal dismissed.
It is our duty to determine sua sponte whether this court has jurisdiction, even though the issue has not been raised by either party. Trotter v. Honest John’s, 765 S.W.2d 735 (Mo.App.1989). The timely filing of an appeal is a jurisdictional requirement. Id. at 735.
The trial court rendered judgment on December 3, 1991. Appellant filed motion for new trial on December 10, 1991. The trial court denied the motion on December 31, 1991. Judgment became final at that time. Rule 81.05(a). Appellant had ten days after final judgment to file a notice of appeal. Rule 81.04(a). The ten day period includes intermediate Saturdays, Sundays and legal holidays. Rule 44.01(a). Ten days after December 31, 1991 is January 10, 1992, a Friday. Appellant filed her notice of appeal on January 16, 1992. Therefore, appellant’s notice of appeal was not timely.
Further, appellant had six months from the date of final judgment to seek a special order from this court permitting a late filing of the notice of appeal. Rule 81.-07(a). She did not seek such an order.
Appeal dismissed.
CARL R. GAERTNER, P.J., and CRANE, J., concur.